1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     BARINDER KAUR
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     BARINDER KAUR,                                              No. 2:18-CV-00933-AC
13

14
                           Plaintiff,
15                                                               STIPULATION AND [proposed]
                                                                 ORDER FOR EXTENSION OF
16
                                                                 TIME TO FILE PLAINTIFF’S
17          v.                                                   MOTION FOR SUMMARY
                                                                 JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to January 4, 2019.
25
            This is a first extension, though after the initial due date, based on counsel’s having
26
     multiple briefs due at approximately the same time, as well as other work.
27

28



                                             [Pleading Title] - 1
1

2
     Dated:    December 18, 2018                                  /s/ Jesse S. Kaplan
3                                                                 JESSE S. KAPLAN
4                                                                 Attorney for Plaintiff

5

6
                                                                  McGREGOR SCOTT
7                                                                 United States Attorney
                                                                  DEBORAH LEE STACHEL
8                                                                 Regional Counsel, Region IX
                                                                  Social Security Administration
9

10
     Dated: December 18, 2018                                       /s/ per e-mail authorization
11
                                                                  BEN A. PORTER
12
                                                                  Special Assistant U.S. Attorney
13                                                                Attorney for Defendant
14

15

16                                                 ORDER
17

18
              For good cause shown on the basis of this stipulation, the requested extension of
19
     plaintiff’s time to file a motion for summary judgment brief is extended to January 4, 2019.
20

21            SO ORDERED.

22   Dated: December 19, 2018
23

24

25

26

27

28



                                              [Pleading Title] - 2
